Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
The amendments to claims 1, 3-5, 10, 21, 23-25 and 30 filed 07/14/2021 acknowledge and have been entered.
Claims 2, 11-20 and 22, are cancelled.
4.	Accordingly, claims 1, 3-10, 21 and 23-30, are pending.

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
 
Response to Amendments/Remarks
35 USC § 101
6.	Claims 1 and 21 continues to be directed towards a financial transaction. This is an abstract idea. The computer technology merely automates and implements the 

35 U.S.C. § 103	
7.	The application has been amended to include the limitation 
“and network interface circuitry communicatively coupled to the at least one processor and that receives the third parent public key from the trusted third party and, for each of a plurality of iterations, a respective first public key of the plurality of first public keys from the customer device”. Applicant’s is of the opinion that “This amendment is supported by at least paragraph [0126] (“The method 600 may be performed any time a new transaction address is needed in the customer wallet”); Figures 2A-B (illustrating that multiple public transaction keys can be derived from a single public account key 205 or the private account key 204); paragraph [0260] (“The transaction may include at least one input address, at least one output address”) and plurality of iterations, “derive a respective second public key from a second parent public key; [and] “derive a respective third public key from the third parent public key” as recited in amended claim 1.” 
Examiner respectfully disagrees as this limitation is a new matter as the specification does not provide support for the limitation, not even the paragraphs cited by the applicant above [0126], [0260] and [0263] have support for “...for each of a plurality of iterations...” Therefore, for the purpose of examination, Leavy et al., teaches 
“network interface circuitry communicatively coupled to the at least one processor and that receives the third parent public key from the trusted third party and, ”...” a respective first public key of the plurality of first public keys from the customer device” in (Fig. 2 item 214, ¶¶ 0048, 0054, and ¶¶ 0013-0018, Fig. 5A item 535, and ¶¶ 0065), is sufficient in art.
	Additionally, Applicant also disclose that “the “key-encrypting key (KEK)” in Leavy cannot reasonably be construed as a public key. Specifically, the same “key-encrypting key (KEK)” for a given receiving device is used to encrypt and decrypt the “communication encryption key” for the given receiving device in Leavy”. Examiner agrees that the KEK is used for encrypting or decrypting, however disagrees that “the KEK cannot reasonably be construed as a public key”. Leavy in ¶¶ 0075, discloses “...In block 940, the first device's secure communication application calculates a key such as Diffie - Hellman. The generated shared secret and the receiving device's application identifier are inputted into a key derivation function to derive the key - encrypting key. Block 940 may be repeated for each of the one or more receivers' devices”. According to Wikipedia, Diffie–Hellman key exchange is a method of securely exchanging cryptographic keys over a public channel and was one of the first public-key protocols as conceived by Ralph Merkle and named after Whitfield Diffie and Martin Hellman. Emphasis added. Therefore, KEK in Leavy is correctly construed as a public key.
	Applicant further disclose that Skala does not make up for the deficiencies of Leavy. As previously argued in the Feb 2021 Response, Skala describes (1) deriving a public key from a private key; or (2) deriving “a shorter form of a private key” from a private key; and (3) deriving a public address from a public key. See Skala, col. 16, lines 58-61; col. 17, lines 17-19; col. 18, lines 12-15. However, Skala does not teach or suggest “receives ... the third parent public key from the trusted third party” and “derive a third public key from the third parent public key” as recited in independent claim 1. Examiner disagrees, as Skala disclose in col 19 line 65-col 20 line15 “...A signature can be mathematically generated from a hash of something to be signed, plus a private key. The signature itself can be two numbers such as r and s. With the public key, a mathematical algorithm can be used on the signature to determine that it was originally from a plurality of private keys, which may correspond to the same public key and/or public address identifying the multi – signature digital asset account...” Therefore, it is obvious to combine teachings of Skala on the limitation “ derive, using a hashing function, a respective multi- approval transaction address for a distributed ledger in a customer wallet from the respective first public key, the respective second public key, and the respective third public key” (same as “plurality of public keys”).
	Applicant also declares that “Narasimhan does not make up for the deficiencies of Leavy and Skala. As previously argued in the Feb 2021 Response, Narasimhan indicates that “the sender device or physical currency receiver device 406 may gather (or generate) public ledger addresses, obtain public keys from the sender device or physical currency receiver device 406 and the system provider device(s) 402, and create a multi-signature transaction address for the multi-signature transaction.” Examiner disagrees, as Narasimhan teaches “...the network interface circuitry transmits the respective multi-approval transaction address to the customer device” ¶¶ 0051-0052. Therefore it would have been obvious to combine the teachings of Narasimhan in order to have the multi-approval transaction address sent to a customer device.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1, 3-10, 21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

10.	In the instant case, claims 1, 3-10, are directed to a computing system and claims 21 and 23-30, are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
11.	The claim(s) are directed to a financial transaction, which is an abstract idea. Specifically, the claims recite the steps of “receiving a third parent public key... and for each of a plurality of iterations”; “receiving a respective first public key...”; “deriving a respective second public key...”; “deriving a respective third public key...”; “deriving... a respective multi-approval transaction address...”; “transmitting the respective multi-approval transaction address...”, which is grouped within the “Certain methods of organizing human activity” and “mathematical concept” groupings of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a financial transaction, deriving and receiving the first, second, third keys and a transaction address and sending the multi-approval address to a customer for the transaction, which is a form of commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

13.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computing device, a customer device, a trusted third party, at least one processor, at least one memory communicatively coupled to the at least one processor and storing instructions, and network interface circuitry communicatively coupled to the at least one processor..., to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a customer account. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
14.	Dependent claims 3-10 and 23-30 further describe the abstract idea of performs the steps or functions of a financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that 

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1, 3, 6, 10, 21, 23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al,. (US 20190020633 A1) in view of Skala et al. (US 10354325 B1) and Narasimhan et al., (US 20180101829 A1)

17.	With respect to claims 1 and 21, Leavy, teaches a system and method performed by at least a computing device comprising:
	at least one processor (Fig. 1 item 102, ¶¶ 0014, 0031). 

network interface circuitry communicatively coupled to the at least one processor (Fig. 2 item 214, ¶¶ 0048, 0054) and that
  receiving a third parent public key at the computing device, and for each of a plurality of iterations (¶¶ 0013-0018).
receiving a respective first public key of a plurality of first public keys at the
computer device (¶¶ 0011-0013).  
deriving a respective second public key from a second parent public key (¶¶ 0013-0018, Fig. 5A item 535, and ¶¶ 0065).
deriving a respective third public key from the third parent public key (¶¶ 0013-0018 and 0065).
Leavy does not explicitly disclose
deriving, using a hashing function, a respective multi-approval transaction address for a distributed ledger in a customer wallet from the respective first public key, the respective second public key, and the respective third public key.
transmitting the respective multi-approval transaction address to a customer device.
However, Skala disclose:

Therefore, it would have been obvious for a person of ordinary skill in the 	art to simply enhance the transaction information of Leavy in view of Skala in order to have a secure transaction by using a derived multi-approval transaction address in a customer wallet application.
Leavy and Skala does not explicitly disclose
transmitting the respective multi-approval transaction address to a customer device.
However, Narasimhan discloses:
transmitting the respective multi-approval transaction address to a customer device (¶¶ [0051]-[0052]).
Therefore, it would have been obvious for a person of ordinary skill in the 	art to simply enhance the transaction information Leavy and Skala in view of Narasimhan in order to send the secured transaction to a customer device.

18.	With respect to claims 3 and 23, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claim 21.


19.	With respect to claims 6 and 26, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claim 21.
Furthermore, Skala discloses a system and method comprising:
verifying, at the computing device, identity data from the customer device at least in part by: comparing the identity data with stored identity data for a customer (Fig. 6 step S4710-S4714, col 26 lines 20-39).

20.	With respect to claims 10 and 30, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claim 21.
	Furthermore, Leavy discloses further comprising for each of the plurality of iterations:
determining the respective first public key that was derived from a first parent public key (¶¶ 0013-0018, Fig. 6 item 535, and ¶¶ 0065).
determining the respective second public key that was derived from the second parent public key (¶¶ 0013-0018, Fig. 6 item 535, ¶¶ 0065), and
.

21.	Claims 4-5, 7-9, 24-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Leavy et al,. (US 20190020633 A1) in view of Skala et al. (US 10354325 B1) and Narasimhan et al., (US 20180101829 A1) and further in view of Dvorak et al., (US 2015/0324789 A1).

22.	With respect to claims 4 and 24, the combination of Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claims 1 and 21, but did not explicitly disclose a system and method 
further comprising for each of the plurality of iterations: transacting from the respective multi-approval transaction address only by using private keys corresponding to at least two of the respective first public key, the respective second public key, and the respective third public key.	
	However, Dvorak discloses:
further comprising for each of the plurality of iterations: transacting from the respective multi-approval transaction address only by using private keys corresponding to at least two of the respective first public key, the respective second public key, and the respective third public key (¶¶ [0084]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the transaction information of Leavy, Skala and Narasimhan, in view of Dvorak in order to use key pair algorithm to enact a transaction.

23.	With respect to claims 5 and 25, the combination of Leavy, Skala and Narasimhan in view of Dvorak, teach all the subject matter of the method as described above with respect to claim 24.
Furthermore, Dvorak discloses a system and method further comprising, for each of the plurality of iterations:
communicating a private key associated with the respective second public key to the customer device (¶¶ [0012], [0084]-[0085], [0096]).

24.	With respect to claims 7 and 27, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claim 26, but does not explicitly disclose
wherein the identity data comprises biometric data.
However, Dvorak discloses a system and method comprising:
wherein the identity data comprises biometric data (¶¶ [0014], [0017], [0020], 
[0051]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the transaction information of Leavy, Skala and Narasimhan, in view of Dvorak in order to provide an enhance security of identification process in a transaction.

25.	With respect to claims 8 and 28, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect 

to claim 21, but does not explicitly disclose
further comprising receiving the third parent public key from at least one of a credit union or a bank
However, Dvorak discloses a system and method 
further comprising receiving the third parent public key from at least one of a credit union or a bank (¶¶ [0012], [0020], [0057], [0073], and [0076]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the transaction information of Leavy, Skala and Narasimhan, in view of Dvorak in order to provide a secured financial institution for the transaction.

26.	With respect to claims 9 and 29, the combination Leavy and Skala in view of Narasimhan, teach all the subject matter of the method as described above with respect to claim 21, but does not explicitly disclose
wherein the customer wallet stores at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof
However, Dvorak discloses a system and method comprising:
wherein the customer wallet stores at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof (¶¶ [0009], [0123], [0131]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply enhance the transaction information of Leavy, Skala and Narasimhan, in view of 
Dvorak in order to provide a secured currency for the transaction by using a cryptocurrency virtual wallet.

Conclusion

27.	The prior art made of record and not relied upon:
1)	(US 20200074450 A1) – Fletcher et al., Secure Transfer between Blockchains – teaches using blockchain technology for a cryptographic transaction.
2)	(US 20160283941 A1) – Marcus Fernley Andrade, Systems and Methods for Personal Identification and Verification – teaches a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money.

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the 
organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685